Citation Nr: 1105369	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-15 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 7, 2008 for 
the grant of service connection for generalized anxiety disorder 
(GAD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1973 to January 1977.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2008 by the Department of Veterans 
Affairs (VA) Philadelphia, Pennsylvania, Regional Office (RO).

The Veteran requested a hearing before a decision review officer 
(DRO) in connection with the current claim.  The hearing was 
scheduled and subsequently held in February 2010.  The Veteran 
testified at that time and the hearing transcript is of record.  
The Veteran also requested a Travel Board hearing.  The hearing 
was scheduled and held in July 2010.  The Veteran testified 
before the undersigned Veterans Law Judge (VLJ) and the hearing 
transcript is of record.

The Veteran also raised an allegation of clear and unmistakable 
error (CUE) with regard to a November 2001 rating decision which 
denied service connection for major depressive disorder, claimed 
as a mental condition.  See November 2001 rating decision, 
Veteran's June 2008 statement.  The Board notes that the RO 
addressed the Veteran's CUE contentions by way of a January 2009 
statement of the case (SOC) and supplemental statements of the 
case (SSOC) issued in November 2009 and March 2010.  

However, 38 C.F.R. § 19.31 (2010) prohibits use of an SSOC to 
announce decisions by the agency of original jurisdiction (AOJ) 
in certain circumstances.  In addition, 38 U.S.C.A. § 5109(A)(e) 
provides that a request for revision based on clear and 
unmistakable error shall be decided in the same manner as any 
other claim.  Therefore, the Board refers for any appropriate 
action the issue of whether there was CUE in a November 2001 RO 
rating decision which denied service connection for major 
depressive disorder, claimed as a mental condition.





FINDINGS OF FACT

1.  The Veteran originally filed a service connection claim for a 
nervous condition in August 1983, but the RO took no action on 
the claim.

2.  The Veteran filed another service connection claim for a 
nervous condition in November 1987 and this claim was denied in a 
March 1988 decision.  The Veteran did not perfect an appeal on 
this decision, therefore, it is final.

3.  The March 1988 denial of service connection for a nervous 
condition extinguished the "pending" status of the Veteran's 
prior identical claim in August 1983.  

4.  A November 2001 rating decision denied the Veteran's claim of 
entitlement to service connection for major depressive disorder, 
claimed as a mental condition.  The Veteran did not perfect an 
appeal on this decision, therefore, it is final.

5.  The Veteran filed a claim for service connection for anxiety 
and depression on January 7, 2008.  The RO granted service 
connection for generalized anxiety disorder in a May 2008 rating 
decision, effective January 7, 2008.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than 
January 7, 2008 for the grant of service connection for 
generalized anxiety disorder are not met. 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.156, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At issue in this case is whether the Veteran is entitled to an 
effective date earlier than January 7, 2008 for the grant of 
service connection for GAD.  

Service treatment records (STRs) associated with the claims file 
show that the Veteran requested psychiatric counseling in October 
1975.  The Veteran stated that he felt "useless" and not 
rewarded for the hard work he performed.  He indicated that his 
self-esteem was "damaged," especially when he compared himself 
to his civilian and military friends.  He also reported problems 
with his girlfriend at that time, expressing feelings that he did 
not get respect.  The Veteran was diagnosed as having a non-
specific personality disorder.  

The Veteran was afforded a clinical evaluation and physical 
examination in January 1977 prior to discharge from service.  The 
clinical evaluation was essentially normal and no psychiatric 
abnormalities were found.

The Veteran filed an original service connection claim for a 
nervous condition in August 1983, over six years after discharge 
from service.  The RO took no action on this claim.  The Veteran 
subsequently submitted another service connection claim for a 
nervous condition in November 1987.  In December 1987, the RO 
informed the Veteran that it was processing his service 
connection claim, but that it needed additional supporting 
evidence showing that he had been treated for the claimed 
disability since discharge from service.  The Veteran was further 
advised to submit the requested evidence within one year from the 
date of the letter.

The RO denied the Veteran's service connection claim by way of a 
letter dated March 1988 on the grounds that he failed to submit 
evidence as requested by the December 1987 letter.  The Veteran 
was notified of this decision and provided his appellate rights, 
but did not appeal.  Thus, this decision is final.

Preliminarily, the Board must address whether the Veteran's 
original August 1983 service connection claim for a nervous 
condition remains pending within the meaning of applicable 
regulations.  See 38 C.F.R. § 3.160(c) (defining a pending claim 
as "an application, formal or informal, which has not been 
finally adjudicated").  A claim remains pending until it is 
finally adjudicated.  Adams v. Shinseki, 568 F.3d. 956, 960 (Fed. 
Cir. 2009).  A finally adjudicated claim is defined as "an 
application, formal or informal, which has been allowed or 
disallowed by an agency of original jurisdiction."  38 C.F.R. § 
3.160(d).  Such an action becomes "final" by the expiration of 
one year after the date of notice of an award or disallowance, or 
by denial on appellate review, whichever is the earliest.  Id.    

However, the United States Court of Appeals for the Federal 
Circuit found that if a veteran's claim for service connection 
benefits is left pending without a final adjudication, the claim 
may be addressed when a subsequent claim for the same disability 
is adjudicated by VA.  See Jones v. Shinseki, 619 F.3d. 1368, 
1373 (2010); see also, Williams v. Peake, 521 F.3d. 1348, 1350-51 
(2008).  This is known as the "implicit denial rule."  Jones, 
619 F.3d. at 1373.

Recently, the United States Court of Appeals for Veterans Claims 
(Court) provided additional guidance regarding the implicit 
denial rule.  In Cogburn v. Shinseki, No. 08-1561 (U.S. Vet. App. 
December 13, 2010), the Court found that the application of the 
implicit denial rule did not violate a claimant's constitutional 
rights to due process.  However, in analyzing the applicability 
of the implicit denial rule the Court outlined several factors 
for consideration, including (1) the relatedness or specificity 
of the claims (i.e., whether the claims were identical or closely 
related); (2) the specificity of the adjudication (i.e., whether 
it would be clear to a reasonable person that VA's action that 
expressly refers to one claim is intended to dispose of others as 
well); (3) the timing of the claims (i.e., the closer the claims 
are filed to one another, the more likely that a reasonable 
person would understand that an earlier claim was implicitly 
denied by the adjudication of a subsequent claim); and (4) 
whether the claimant was represented (i.e., relevant in 
determining the degree to which a pleading will be liberally 
construed in terms of what disability was initially claimed and 
how any decision based on the implicit denial doctrine is 
interpreted).

In this regard, the Board finds that the March 1988 denial of 
service connection for a nervous condition extinguished the 
"pending" status of the Veteran's prior identical claim for a 
nervous condition in August 1983.  See Jones, 619 F.3d. at 1373; 
Williams, 521 F.3d. at 1351 (noting that a subsequent final 
adjudication of a claim which is identical to a pending claim 
that has not been finally adjudicated terminates the pending 
status of the earlier claim).  Moreover, the Federal Circuit in 
Williams stated that the notice given that the later claim has 
been disallowed informed a veteran that his service connection 
claim had failed and it afforded him the opportunity to appeal 
the decision.  

As noted above, the RO denied the Veteran's service connection 
claim for a nervous condition by way of a letter dated March 1988 
on the grounds that he failed to submit evidence as requested by 
the December 1987 letter.  The Veteran was notified of this 
decision and provided his appellate rights, but did not appeal.  
Looking to Cogburn for additional guidance, the Board notes that 
both the August 1983 and November 1987 claims were for an 
identical condition (i.e., a nervous condition) and filed within 
close time proximity to each other.  Although it is unclear from 
the record the extent to which the Veteran was represented, if at 
all, when he filed the August 1983 and November 1987 claims for a 
nervous condition, the Board nevertheless finds that a reasonable 
person could be expected to understand that compliance with the 
December 1987 letter was required in order to prosecute the 
service connection claim for a nervous condition and that failure 
to provide the requested information would result in denial of 
not only the current claim, but also the previously filed 
identical claim as well. 

Thus, the March 1988 decision is final, and as a consequence, the 
Veteran's pending August 1983 service connection claim for a 
nervous condition is subsumed by it and constitutes a final 
adjudication of the original claim.  Williams, 521 F.3d. at 1350-
51; Cogburn, slip op. at 10-14 (Dec. 13, 2010).

The Veteran subsequently submitted a statement in January 1993 in 
which he requested to reopen "my claim for a service-connected 
disability."  The Veteran did not articulate at that time the 
nature of the claimed disability, nor did he provide any specific 
information about his service connection claim at that time.  The 
RO wrote to the Veteran in April 1995 and requested specific 
information about the nature of the illness, disease, or injury 
for which he was claiming disability benefits.  The Veteran was 
advised that no additional action could be taken on his claim for 
disability benefits unless he submitted evidence showing that he 
had been treated for the claimed disability since discharge from 
service.  The Veteran was further instructed to submit statements 
from doctors (including dates of examination or treatment, 
findings, and diagnoses) within one year from the date of the 
letter.  The Veteran submitted no information or evidence in 
response to the April 1995 letter.  

Where evidence requested in connection with an original claim or 
a claim to reopen is not furnished within one year after the date 
of request, the claim will be considered abandoned.  38 C.F.R. § 
3.158 (2010); see also, Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991); Wamhoff v. Brown, 8 Vet. App. 517, 520-21 (1996) (noting 
that a claim is considered abandoned when a veteran does not 
furnish requested information within one year of the date of the 
request).  After the expiration of one year, further action will 
not be taken unless a new claim is received.  Should the right to 
benefits be finally established, compensation based on such 
evidence shall commence not earlier than the date of filing the 
new claim.  38 C.F.R. § 3.158.  Since the Veteran did not respond 
to the April 1995 letter, the January 1993 service connection 
claim was abandoned.  Morris, 1 Vet. App. at 265.

The Veteran sought to obtain service connection for a "mental 
condition" in April 2000.  That same month, the Veteran was 
notified of the need to submit a "well-grounded claim."  The 
elements of a "well-grounded claim" were outlined in an April 
2000 letter and the Veteran was further advised of the 
information and evidence needed to demonstrate that a claim was, 
in fact, well-grounded.  The Veteran's claim of entitlement to 
service connection for a nervous condition was denied in a rating 
decision dated May 2000 on the basis that his claim was not well-
grounded.  Specifically, the RO noted that the Veteran failed to 
provide any of the required documentation to substantiate his 
claim.  The Veteran was notified of this decision and provided 
his appellate rights, but did not appeal.
  
The Veteran again requested service connection for a "mental 
condition" in February 2001.  In March 2001, the Veteran was 
advised of recent changes which resulted from the passage of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The RO noted that 
the Veteran previously filed a service connection claim for a 
nervous disorder and that the claim was denied because it was not 
well-grounded.  In light of the VCAA notice provisions, the RO 
advised the Veteran that it would review his claim again.  As a 
result, the May 2000 decision is not final.  The March 2001 
letter also notified the Veteran of the information and evidence 
needed to substantiate a service connection claim generally.  It 
also informed the Veteran of VA's duties and his duties related 
to identifying, obtaining, and/or providing evidence in support 
of his claim.  In particular, the Veteran was instructed to 
identify the name, address, approximate location, and time frame 
of any persons, agencies, or companies who had records relevant 
to his claim.  The Veteran was also asked to identify the 
condition(s) for which he was treated.

That same month, the Veteran submitted duplicate copies of his 
service treatment records and he also provided information 
regarding private psychiatric treatment he received.  In 
particular, the Veteran stated that he received psychiatric 
treatment since 1986.  The RO subsequently requested and obtained 
private treatment records from N. Henry, M.D., the private 
provider identified by the Veteran.  These records, along with 
records obtained from Psych Resource Associates were reviewed and 
associated with the claims file.  These private records contained 
multiple psychiatric diagnoses, including anxiety and depression.  
Similarly, VA treatment records and examination reports dated 
February to April 2001 and August 2001 showed diagnoses of 
depression and major depressive disorder (MDD).  Upon VA 
examination in August 2001, the VA examiner considered the 
Veteran's symptoms, diagnosed major depressive disorder, and 
opined that there was no likely connection or relationship 
between the Veteran's current condition and the in-service 
symptoms described as non-specific personality disorder.  

The RO subsequently denied the Veteran's claim of entitlement to 
service connection for major depressive disorder, claimed as a 
mental condition, in a rating decision dated November 2001 on the 
grounds that the Veteran's currently diagnosed major depressive 
disorder neither occurred in nor was caused by service.  

The Veteran was notified of this decision and he filed a timely 
notice of disagreement (NOD) as to service connection for "major 
depressive disorder."    The RO issued an SOC in September 2003 
in which it continued the denial of the Veteran's service 
connection claim for major depressive disorder.  In particular, 
the RO indicated that there was no evidence showing that the 
Veteran's major depressive disorder was caused by an event, 
injury, or disease which occurred during military service.  The 
Veteran did not perfect an appeal on this issue, and therefore, 
this decision is final.  See 38 C.F.R. § 19.32, 20.202 (outlining 
the rules pertaining to the perfection of an appeal in order to 
secure appellate review by the Board).

The Veteran filed the current claim to reopen service connection 
for anxiety and depression on January 7, 2008.  A thorough review 
of the claims file shows that there were no other claims for a 
psychiatric condition filed between 2003 and 2008 even though the 
Veteran filed claims for other disabilities during that time.  
The Veteran was notified in a February 2008 letter that his 
service connection claim was previously denied in November 2001 
on the grounds that the psychiatric disability was not related to 
his military service.  The Veteran was also advised of the need 
to submit new and material evidence to reopen his service 
connection claim.  The terms "new and material" evidence were 
defined and the Veteran was provided notice of the types of 
evidence which would constitute new and material evidence 
sufficient to reopen his service connection claim.  The RO 
subsequently found that new and material evidence had been 
received in support of the Veteran's service connection claim.  
The RO reopened the claim and granted service connection for GAD 
by way of the May 2008 rating decision currently on appeal and 
awarded the Veteran a 30 percent evaluation under 38 C.F.R. § 
4.130, Diagnostic Code 9413, effective January 7, 2008.  The 
Veteran was notified of this decision and provided his appellate 
rights. 

In May 2008, the Veteran submitted a timely notice of 
disagreement in which he requested an effective date earlier than 
January 7, 2008 for the grant of service connection for GAD.  In 
particular, the Veteran asserted that the effective date in this 
case should be 1977, the year that the Veteran was discharged 
from active service.  The RO provided the Veteran an SOC in 
January 2009 and the Veteran timely perfected this appeal in 
March 2009.  The Veteran further alleged in his substantive 
appeal that he received continuous treatment for GAD since 2001.

As noted above, the Veteran requested and was afforded both a DRO 
hearing and Travel Board hearing in connection with the current 
earlier effective date claim.  In this regard, the Veteran 
testified that he was entitled to an effective date earlier than 
January 7, 2008 for the grant of service connection for GAD.  The 
Board notes, however, that the Veteran identified several 
potentially applicable effective dates including 1977 (following 
discharge from service), 1983 (based on his pending unadjudicated 
claim for a nervous condition), and 2001 (based on receiving 
continuous treatment for GAD since that time).  See February and 
July 2010 hearing transcripts.

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day following 
separation from active service or the date entitlement arose if 
the claim is received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(2) (2010).  See Leonard v. Principi, 405 F.3d 1333 
(Fed. Cir. 2005); Nelson v. Principi, 18 Vet. App. 407, 409 
(2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 
349 F.3d 1326 (Fed. Cir. 2003); see also, Lapier v. Brown, 5 Vet. 
App. 215 (1993).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2010); see 
also, MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 
2006) (holding that the plain language of the regulations 
requires a claimant to have an intent to file a claim for VA 
benefits).  A claim, whether "formal" or "informal," must be "in 
writing" in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 
1999).  

Any claim for VA benefits must be submitted in the form 
prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  
Section 5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit to 
accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  Moreover, the Court has explicitly stated that the 
"mere presence" of a diagnosis of a specific disorder in a VA 
medical report "does not establish an intent on the part of the 
veteran" to seek service connection for that disorder.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998).

An informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2010); see also, King v. Shinseki, 
23 Vet. App. 464, 470-71 (2010) (holding that a veteran's 
statements recorded during a VA examination expressing a wish or 
desire to obtain service connection did not constitute new and 
material evidence or informal requests to reopen his previously 
disallowed service connection claim for schizophrenia).  Such a 
communication may be from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.

In this case, the Board cannot find any basis to support an 
assignment of an earlier effective date for the grant of service 
connection for GAD.  Pertinent regulations outlined above 
explicitly indicated that the effective date for a reopened 
claim, after a final disallowance, shall be the date of receipt 
of the new claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(2).  

Here, the facts clearly reflect that the Veteran's service 
connection claim for a nervous condition was denied in March 
1988.  As noted above, the March 1988 denial of service 
connection for a nervous condition extinguished the "pending" 
status of the Veteran's prior identical claim in August 1983.  
Therefore, an earlier effective date to August 1983 cannot be 
assigned.  Moreover, an effective date cannot be assigned as of 
the day after his separation from active service as a claim for a 
psychiatric condition was not received within one year after his 
separation.  In addition, the Veteran abandoned a January 1993 
service connection claim for unspecified disabilities and his 
claim of entitlement to service connection for major depressive 
disorder was denied in November 2001.  The Veteran did not 
perfect an appeal with respect to any of these decisions and, 
therefore, these decisions became final.  As such, new and 
material evidence was required to reopen any future claim of 
service connection for a psychiatric disorder.    

The Board is aware that the Veteran testified that he received 
continuous treatment for GAD since 2001.  The Veteran's 
statements in this regard are confirmed by objective VA medical 
evidence and his hearing testimony.  See VA treatment records 
dating from December 2001; Veteran's February and July 2010 
hearing testimony.  Consequently, Veteran alleges entitlement to 
an effective date of 2001 based on his continuous treatment for 
GAD. 

As described in significant detail above, the November 2001 
rating decision denied service connection for MDD, claimed as a 
mental condition.  A careful reading of the November 2001 rating 
decision shows that the RO denied the claim after reviewing the 
VA examiner's diagnosis of MDD, which was made after considering 
the symptoms exhibited and experienced.  The RO also mentioned 
that the private medical records reflected a diagnosis of 
anxiety.  See November 2001 rating decision.  

While the November 2001 rating decision explicitly denied the 
claim of entitlement to service connection for MDD, this denial 
cannot be read to be a denial of MDD alone.  Rather, it also 
serves as a denial of service connection for symptoms of a 
psychiatric disability which was also diagnosed as anxiety.  The 
VA examiner reviewed the claims folder, and considered the 
Veteran's reports of feeling nervous around crowds, however, 
ultimately MDD was diagnosed.  See generally, Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009) (finding that a claim for 
PTSD cannot be a claim limited only to that diagnosis, but must 
be considered a claim for any mental disability that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim, the symptoms the claimant 
describes, and the information the claimant submits or that the 
Secretary obtains in support of the claim).  In addition, the 
Veteran filed a notice of disagreement with respect to the denial 
of service connection for major depressive disorder and did not 
mention an anxiety disorder.  The Veteran was afforded the 
opportunity to perfect an appeal on this claim following the 
issuance of the September 2003 SOC, but failed to do so.  
Accordingly, the Board finds that the November 2001 rating 
decision is final and that there is no pending, unadjudicated 
claim of service connection for GAD in 2001.

The effective date of service connection for a reopened claim 
cannot be earlier than the date to reopen the claim.  In this 
case, the date the Veteran sought to reopen his claim for service 
connection for depression and anxiety was January 7, 2008.  A 
thorough review of the Veteran's claims file does not reveal any 
formal or informal attempts by the Veteran to reopen the issue of 
service connection for a psychiatric disorder, to include 
depression and anxiety, during the period November 2001 to 
January 2008.  Moreover, 38 C.F.R. § 3.400(q)(2) makes clear that 
the effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim or 
date entitlement arose, whichever is later. (Emphasis added).  
Furthermore, the "mere presence" of a diagnosis of a specific 
disorder in a VA medical report or the expressed desire of a 
veteran to seek service connection recorded in a VA medical 
report, without more, "does not establish an intent on the part 
of the veteran" to seek service connection for that disorder.  
See Brannon, 12 Vet. App. at 35; King, 23 Vet. App. at 470-71.  

Therefore, there is no pending, unadjudicated service connection 
claim for a psychiatric disorder prior to the January 7, 2008 
service connection claim filed by the Veteran.  Accordingly, the 
Veteran is not entitled to an effective date earlier than January 
7, 2008 for the grant of service connection for GAD and his 
appeal is denied. 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the Veteran with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection.  The Veteran should also be 
informed that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran is challenging the effective date assigned following 
the grant of service connection for GAD.  In Dingess, the Court 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the Board finds that the Veteran's claim has been 
substantiated, additional notice is not required.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issue has been obtained.  The 
Veteran's service treatment and post-service treatment records 
have been obtained.  VA contacted the Social Security 
Administration (SSA) to request any outstanding records 
pertaining to the Veteran.  Correspondence from the SSA dated 
August 2009 indicated that it had no medical records pertaining 
to the Veteran either because the Veteran did not file for 
disability benefits or because he filed for disability benefits, 
but no records were obtained.  The Veteran was subsequently 
notified of this information by way of a November 2009 SSOC.  See 
generally, Golz v. Shinseki, 590 F.3d. 1317, 1321-23 (2010).  The 
Veteran was also afforded a VA examination in connection with the 
current claim.  This examination evaluated the Veteran's 
psychiatric disability in conjunction with his prior history and 
described the psychiatric condition in sufficient detail so the 
Board's evaluation of the disability was an informed one.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Accordingly, the Board finds that VA has complied, to the extent 
required, with the duty-to- assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

The claim for entitlement to an effective date earlier than 
January 7, 2008 for the grant of service connection for GAD is 
denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


